Citation Nr: 0000294	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchiectasis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty for training from March 
1974 to August 1974, and on active duty from July 1979 to 
December 1980.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).

The Board's decision dated in 1996, referred the issues of 
entitlement to service connection for asthma, intercostal 
muscle strain and arthritis and/or muscle strain of the right 
arm and shoulder to the RO for appropriate action.  However, 
it does not appear from the claims file that the RO addressed 
these issues as requested.  Additionally, the veteran raised 
the issues of entitlement to service connection for reactive 
airway disease, rheumatism, heart disease ear infections, a 
psychiatric disorder, a low back disorder, a muscle disorder, 
and residuals of rheumatic fever.  If a final prior decision 
as to any of these issues is of record, the RO should 
adjudicate the issues under the provisions of 38 U.S.C.A. §§  
5108, 7104, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  


FINDING OF FACT

There is no medical evidence showing a nexus between any 
current sinusitis, bronchitis, and bronchiectasis and 
service.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
sinusitis, bronchitis, and bronchiectasis are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In the instant case, the veteran's service medical records 
are negative for any evidence of sinusitis, bronchitis, or 
bronchiectasis.  Subsequent to service discharge, both 
private and VA medical records reveal numerous diagnoses of 
respiratory disorders, to include sinusitis and bronchitis.  
In April 1993, the veteran was diagnosed with asthma versus 
chronic obstructive pulmonary disorder.  It was noted that 
the veteran had been prescribed an inhaler.  

Most recently, a VA respiratory examination was conducted in 
March 1997.  The veteran complained of shortness of breath, 
especially on exertion and extremes of weather.  Examination 
of the lungs revealed large airway sounds throughout, both 
anteriorly and posteriorly, but no wheezes or rhonchi were 
present.  There was no active malignant process present.  A 
chest x-ray indicated mild parabronchial thickening in both 
lung hila without evidence of airspace disease.  A 
possibility of lower airspace disease was present, indicated 
as viral or chronic inflammation such as bronchitis.  The 
lung size was within normal limits.  A pulmonary function 
test reported a normal spirometry, normal lung volumes, a 
normal maximum voluntary ventilation, and the gas transfer 
was normal.  The diagnosis was chronic obstructive pulmonary 
disorder versus asthma, secondary to longstanding cigarette 
smoking.  The examiner noted that the veteran had been 
counseled "many times" in regards to smoking cessation, but 
continued to smoke.  The examiner concluded that the 
veteran's "life-long habit of smoking, which he started 
prior to his military service, is the chief cause of his 
current pulmonary status, and, therefore, was not a result of 
activities that occurred during his military service."  

A VA nose and sinus examination conducted in March 1997, 
reported that the veteran complained of left nasal congestion 
and obstruction, and positive postnasal drainage.  The 
veteran stated that he had headaches and facial pain, mostly 
frontal.  Examination revealed an erythematous nasal cavity.  
He had a septum that appeared to be deviated to the left.  
There was no purulent drainage in the nasal cavity, and the 
examiner stated that the remainder of the examination was 
normal.  The impression was nasal obstruction with allergic 
rhinosinusitis.  

In March 1998, a VA examiner reviewed the veteran's file and 
stated that the findings of allergic rhinosinusitis were of 
unknown etiology and that it would be "difficult to 
ascertain what is the cause of this since this particular 
diagnosis can be caused by a multitude of agents.  [The 
veteran] is reportedly a smoker and this can exacerbate this 
problem which appears to be chronic."  A VA outpatient 
treatment record dated in July 1999, reported a diagnosis of 
sinusitis.  

The veteran contends that due to exposure to toxins in 
service or due to disorders incurred in service, he acquired 
sinusitis, bronchitis, and bronchiectasis.  However, the 
Board concludes that medical evidence is necessary to 
establish such a nexus because whether these disorders are 
due to toxins the veteran was exposed to in service or due to 
a disorder incurred while in service is not a matter that 
lends itself to lay observation but rather one that requires 
medical expertise for its support and resolution.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The fact 
remains that there is no medical evidence on file linking any 
current sinusitis, bronchitis, and bronchiectasis to service 
or to any incident of service, despite the veteran's 
assertions that such a causal relationship exists.  As there 
is no competent evidence that provides the required nexus 
between military service and sinusitis, bronchitis, and 
bronchiectasis, service connection for these disorders is not 
warranted.  See Caluza v. Brown, 7 Vet.App. 498 (1995).


ORDER

The claims of entitlement to service connection for 
sinusitis, bronchitis, and bronchiectasis are denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

